PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Womble et al.
Application No. 16/794,176
Filed: February 18, 2020
For: Method and System for Remote Monitoring, Care and Maintenance of Animals
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition filed, July 1, 2022, for expedite consideration under 37 CFR
1.182 on the petition filed, July 5, 2022, under the unintentional provisions of 37 CFR
1.137(a) to revive the above-identified application.

There is no indication that the petition is signed by a registered patent attorney or patent agent of record.  However, in accordance with 37 CFR 1.34, the signature of Wei Wei Jeang appearing on the correspondence shall constitute a representation to the United States Patent and Trademark Office that he or she is authorized to represent the particular party on whose behalf he or she acts.

The petition under 37 CFR 1.182 is hereby GRANTED. The petition for expedited
consideration includes payment of the petition fee under 1.182. The relief requested is
warranted. Accordingly, the petition under 37 CFR 1.137(a) is being considered out of turn.

The petition under 37 CFR 1.137(a) is hereby GRANTED.

This application became abandoned for failure to timely file the inventor’s oath or declaration or
substitute statement no later than the date on which the issue fee is paid, as required by the
Notice Requiring inventor’s Oath or Declaration (Notice) mailed April 25, 2022. The issue fee
was paid on June 29, 2022. Accordingly, the application became abandoned on July 26, 2022. A Notice of Abandonment was mailed July 6, 2022.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) an oath and declaration for Krystalka R. Womble and Robert L. Piccioni, (2) the petition fee of $1050; and (3) a proper statement of unintentional delay.  


This application is being referred to the Office of Data Management for further processing into a patent. 

Telephone inquiries concerning this decision should be directed to Felicia Jenkins at (571)272-0986.  Telephone inquiries regarding status or the processing as a patent should be directed to the Office of Data Management at (571) 272-4200.


 
/Irvin Dingle/
Irvin Dingle
Lead Paralegal Specialist, OPET